Bloodworth, J.,
dissenting. I do not agree with my associates as to the first paragraph of the decision. I think that the signing of the bill of exceptions in the case of Bank of Ringgold v. Poarch, 30 Ga. App. 102 (117 S. E. 114), is quite different from the present ease. Indeed, I do-not believe that the bill of exceptions in the instant case was ever signed by the attorneys. A dotted line was left on the right of the page on which they were to sign, and this is still blank. Under this dotted line appear the words, “Attorney for Plaintiff in Error.” On the left of the page in the same type and ink as that of the bill of exceptions appear the names of the attorneys, followed simply by the words, “Attorneys at law, Einggold, Ga.” I think this signing on the typewriter was an effort to comply with sections 6224 and 6332 of the Code, which require that attorneys, “when signing a bill of exceptions or acknowledging service thereof, will add to their signature their post-office address;” and it is not an effort to comply with the law requiring their signature to the bill of exceptions.